UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1685


NATHANIEL COOPER,

                  Plaintiff - Appellant,

             v.

THE NORTH CAROLINA STATE BOARD OF ELECTIONS;              GARY   O.
BARTLETT, Executive Director; ARTHUR J. EARLY,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-cv-00423-D)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Cooper, Appellant Pro Se. Susan Kelly Nichols, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Alexander McClure Peters,
Special Deputy Attorney General,       Raleigh, North Carolina;
Milton Heath Gilbert, Jr., BAUCOM, CLAYTOR, BENTON, MORGAN &
WOOD, PA, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nathaniel    Cooper    appeals   the    district   court’s     order

dismissing his civil action.           We have reviewed the record and

find   no   reversible     error.      Accordingly,     we   affirm    for   the

reasons stated by the district court.               Cooper v. North Carolina

State Bd. of Elections, No. 5:08-cv-00423-D (E.D.N.C. June 12,

2009).      We deny Cooper’s motions to transfer and to expedite,

and his “Emergency Motion” for “monetary relief and a cease and

desist order against Equifax Credit Bureau and Piedmont Gas.”

We   dispense   with     oral   argument   because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2